Citation Nr: 1011714	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  05-17 786A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an apportionment of the Veteran's disability 
compensation benefits.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The Veteran served on active duty from July 1973 to July 
1975, and from January 1991 to June 1991.  The appellant is 
the Veteran's former spouse and mother of their two children 
together, J.E.P. and J.M.P., who were born in December 1987 
and October 1993, respectively.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the benefit sought.  

The record shows that in October 2009 the appellant requested 
a hearing before the Board, however, in February 2010 she 
notified the Board that she no longer wanted a hearing before 
the Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A remand to the RO regarding this issue is necessary for the 
following reasons.   

Under applicable law, all or any part of a veteran's 
compensation may be apportioned if the Veteran's spouse or 
children are not residing with him and the Veteran is not 
reasonably discharging his responsibility for the spouse's or 
the children's support.  38 U.S.C.A. § 5307; 38 C.F.R. §§ 
3.450, 3.452.  It is not necessary for an apportionment 
claimant to establish the existence of hardship in order to 
obtain an apportionment under this provision.  See Hall v. 
Brown, 5 Vet. App. 294 (1993).

Additionally, where hardship is shown to exist, compensation 
benefits may be specially apportioned between the Veteran and 
his or her dependents on the basis of the facts in the 
individual case as long as it does not cause undue hardship 
to the other persons in interest.  Veteran's benefits will 
not be apportioned until the estranged spouse of a veteran 
files a claim for an apportioned share.  If there is a child 
of the Veteran not in his custody, an apportionment will not 
be authorized unless and until a claim for an apportioned 
share is filed in the child's behalf.  38 C.F.R. § 3.458(g).  
Involved in this case there are two children of the Veteran 
and appellant.

A "general" apportionment may be paid if the veteran is not 
residing with his spouse and the veteran is not reasonably 
discharging his responsibility for the spouse's support.  No 
apportionment will be made where the veteran is providing for 
dependents.  38 C.F.R. § 3.450.  

For cases in which hardship is shown to exist, compensation 
may be specially apportioned between the veteran and his 
dependents on the basis of the facts in the individual case 
as long as it does not cause undue hardship to the other 
persons in interest.  In determining the basis for special 
apportionment, consideration is to be given to such factors 
as the amount of VA benefits payable, other income and 
resources of the veteran and of those dependents on whose 
behalf the apportionment is claimed, and the special needs of 
the veteran, his dependents and the apportionment claimants.  
Ordinarily, apportionment of more than 50 percent of the 
veteran's benefits would constitute undue hardship on him 
while apportionment of less than 20 percent of his benefits 
would not provide a reasonable amount for any apportionee.  
38 C.F.R. § 3.451.

A veteran's benefits will not be apportioned if the total 
benefit payable to the disabled person does not permit 
payment of a reasonable amount to any apportionee.  38 C.F.R. 
§ 3.458(a).

In light of the above rules, in order to adjudicate the claim 
for an apportionment of the Veteran's compensation benefits, 
it is necessary to review the respective financial conditions 
of the Veteran and the appellant.  

In this regard, the evidence is now somewhat dated and 
unclear as to the respective financial conditions of the 
Veteran and appellant.  Also, the evidence is unclear as to 
the dollar amounts already being provided by the Veteran to 
the appellant for the benefit of their children, J.E.P. and 
J.M.P., over the period since the appellant submitted her 
claim in July 2004.  The appellant essentially asserts that 
the Veteran only provides a small amount of money for school 
supplies at the beginning of school years, and a small amount 
at the Christmas holidays.  There is some ambiguity, however, 
in the appellant's statements as to whether any recurring 
monthly payments are made.

The Veteran has essentially asserted that he provides much 
more than that.  In October 2004 he submitted copies of 
presumably cancelled checks, itemized in the table below, 
which he thereby suggested were in payment to the benefit of 
the appellant's children, J.E.P. and J.M.P.  In an attached 
statement he indicated that these checks were for his 
children, including for car expenses for J.E.P., and for his 
other daughter S.P. (who is not a child of the appellant and 
not part of this claim).

These checks total $9,274.65 for five years ending in October 
2004.  For some of these checks not obviously made for 
payment to the appellant, it is not clear as to whether the 
checks were paid to the benefit of the appellant's children 
J.E.P. and J.M.P. as claimed by the Veteran.  

Table: Itemization of Checks (copies) Submitted by the 
Veteran in October 2004
 
Payee
Purpose
Check 
Date
Amount
S. P. (same last 
name)
cash
5/30/??
$50.00
Appellant
child support
11/24/199
9
$200.00
Plesant Valley 
Court
rent payment
01/06/200
0
$100.00
Appellant
cash
09/25/200
1
$500.00
Appellant
cash
11/30/200
1
$700.00
K.M.P. 
(adult child of 
parties)
tooth repair
07/23/200
2
$80.00
Appellant
school 
supplies
08/01/200
2
$600.00
S. P.
cash
10/10/200
2
$50.00
Appellant
Christmas 
purchases
12/04/200
2
$1,000.
00
H.
transmission 
repair
08/14/200
3
$1,025.
00
GMAC
car pmt
07/06/200
4
$310.40
GMAC
car pmt
08/02/200
4
$310.40
Appellant
school 
supplies/kids
08/03/200
4
$300.00
N/A
purchase car
01/08/200
2
$1,000.
00
McConnell's 
automotive
car repair
03/22/200
2
$764.84
S. P.
cash
05/29/200
3
$100.00
C.R.N. 
(individual)
purchase car 
tags
08/04/200
3
$328.64
S. P.
cash
09/27/200
3
$50.00
E.D. 
(individual)
cash
12/23/200
3
$100.00
Appellant
cash
12/24/200
3
$100.00
Geico
insurance
07/01/200
4
$784.57
K.M.P.
cash
07/07/200
4
$100.00
Appellant
school supplies/kids 
8/6/2004
$100.00
GMAC
car pmt
09/08/200
4
$310.40
GMAC
car pmt
10/08/200
4
$310.40
Total from November 1999 to October 2004 (5 
years)
$9,274.
65
Monthly Average
 

$154.58
The financial information provided by the appellant and 
Veteran regarding their income and expenses are somewhat 
dated, and also do not cover very much of the relevant period 
since the appellant submitted her claim in July 2004.  For 
this reason, a remand is necessary to request that these 
parties provide such information as indicated in the 
requested action below. 

Accordingly, the case is REMANDED for the following action:

1.  Furnish the appellant with a VA Form 
5655, Financial Status Report.  Request 
that she complete that form to the best of 
her ability for years 2004 to the present 
(making copies of the form to allow annual 
reporting), showing dollar amounts for all 
of her income and expenses and assets and 
liabilities (including that of the 
involved children J.E.P. and J.M.P.), as 
requested in the form; adding additional 
information that does not fit on the form 
onto additional sheets of paper if needed.  

Explain to the appellant the importance of 
her compliance with this request, advising 
her that failure to cooperate by full and 
accurate completion of the information 
requested may result in an adverse 
determination of her claim.  

Explain that she must sign the Form 5655 
certifying that the statements on that 
form are true and correct to the best of 
her knowledge and belief; that only her 
signature is necessary for the form she 
completes-it is not necessary for the 
"spouse" to sign; and that she should 
not attempt to provide financial 
information for her spouse.  

2.  Furnish the Veteran with a VA Form 
5655, Financial Status Report.  Request 
that he complete that form to the best of 
his ability for years 2004 to the present 
(making copies of the form to allow annual 
reporting), showing dollar amounts for all 
of his income and expenses, and assets and 
liabilities, as requested in the form; 
adding additional information that does 
not fit on the form onto additional sheets 
of paper if needed.  

Explain to the Veteran the importance of 
his compliance with this request, advising 
him that failure to cooperate by full and 
accurate completion of the information 
requested may result in an adverse 
determination of his claim.  

Explain that he must sign the Form 5655 
certifying that the statements on that 
form are true and correct to the best of 
his knowledge and belief; that only his 
signature is necessary for the form he 
completes-it is not necessary for the 
"spouse" to sign; and he should not 
attempt to provide financial information 
for his spouse.
 
3.  To verify financial information 
reported in the completed VA Form 5655, 
Financial Status Report, request the 
appellant and Veteran each to provide 
copies of their supporting/corroborating 
documents from which their respective 
financial information originated, for all 
relevant periods; including copies of such 
documents as pertinent canceled checks, 
bills, invoices, bank statements, and 
lease, loan, or mortgage statements. 

Ask each party if they share any reported 
expenses with anyone else, such as shared 
housing expenses with a tenant or family 
member, during all pertinent periods in 
question, and, if so, the amounts provided 
by that other person.

4.  Ask the Veteran to provide an itemized 
list of money paid directly to, and 
expenses paid to the benefit of, the 
appellant's children J.E.P. and J.M.P. as 
claimed by the Veteran, for the period 
since July 2004.  The Veteran should 
include dates paid, and provide copies of 
any available confirming documentation, 
such as canceled checks (front and back 
side), bills, invoices, bank statements, 
and lease, loan, or mortgage statements.  
The Veteran must certify over his 
signature that the statements on this 
specific matter as to expenses paid are 
true and correct to the best of his 
knowledge and belief.

5.  Ask the appellant to provide an 
itemized list of money received from the 
Veteran or expenses paid by him during the 
period since July 2004.  She should 
include dates paid, and provide copies of 
any pertinent confirming documentation she 
might have.  Explain to the appellant that 
she may comment on the contents of the 
table contained in the body of this remand 
above.  The appellant must certify over 
her signature that her statements on this 
specific matter as to payments received 
from the Veteran are true and correct to 
the best of her knowledge and belief.

  
6.  Following any additional development 
deemed appropriate by the AOJ, adjudicate 
the claim on appeal for an apportionment 
of the Veteran's compensation benefits.  
If the benefit sought is not granted, 
issue the Veteran, the appellant, and any 
respective representatives, a supplemental 
statement of the case.  Allow an 
appropriate period of time for the 
Veteran, appellant, and representative to 
respond.  Thereafter, return the case to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


